DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to Applicant's Amendment and Remarks, filed 30 Dec 2021, in which claims 10, 15, and 115-116 are amended to change the scope and breadth of the claim. 

This application is a domestic application, filed 14 Feb 2020; and claims benefit as a DIV of 15/570210, which is a 371 of PCT/US2016/029765, filed 28 Apr 2016, issued as PAT 10603334, which claims benefit of provisional application 62/153876, filed 28 Apr 2015.

Claims 10-15, 18-19, 21, 27-29 and 115-116 are pending in the current application and are allowed herein.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Rejections Withdrawn
Applicant’s Amendment, filed 30 Dec 2021, with respect that claims 10-15, 18-19, 21, 27-29 and 115-116 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph has been fully considered and is persuasive, as amended claim 10 
This rejection has been withdrawn. 

Applicant’s Amendment, filed 30 Dec 2021, with respect that claims 10-15, 18-19, 27-29 and 115-116 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Surjana et al. (Journal of Investigative Dermatology, 2012, 132, p1497–1500, of record) has been fully considered and is persuasive, as amended claim 10 recites the radiation-induced neurotoxic damage in a subject as a form of radiotherapy. Upon reconsideration, the closest prior art Surjana et al. does not teach or fairly suggest all limitations of the instant invention as claimed. Further, Pickles et al. (Radiotherapy and Oncology, 1996, 40, p245-247, of record) teaches in patients with glioblastoma treated with nicotinamide and carbogen and radiotherapy early radiation neurotoxicity appeared increased and further experimentation is unlikely to be fruitful in view of the toxicities encountered, therefore one of ordinary skill in the art would not have been motivated with a reasonable expectation of success to further modify the teachings of the prior art.
This rejection has been withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 10-15, 18-19, 21, 27-29 and 115-116 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JONATHAN S LAU/Primary Examiner, Art Unit 1623